Title: From George Washington to Daniel Roberdeau, 15 June 1778
From: Washington, George
To: Roberdeau, Daniel


                    
                        Sir.
                        [Valley Forge, 15 June 1778]
                    
                    I was favoured with your letter of the 4th Inst.
                    The number of applications for manufacturers and artificers of different kinds could they be all complyed with would be a considerable loss to the army.
                    But as the establishing the smelting of lead is of very great importance, I have directed sergeant Harris to repair to you at york Town; and this day given general orders for an enquiry to discover if two others who understand the business can be found in Camp. If there are any such I shall have them sent to you. With great respect I am Sir your obt and humble sert
                    
                        Go: Washington
                    
                